UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4022


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELITON ALONZO HERNANDEZ, a/k/a El Chino,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:12-cr-00705-HMH-1)


Submitted:   July 18, 2014                  Decided:   July 28, 2014


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Greenville,
South Carolina, for Appellant. Carrie Fisher Sherard, Assistant
United   States  Attorney,   Greenville, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Meliton        Alonzo    Hernandez        pled    guilty      in    accordance

with   a   written    plea       agreement       to   possession         with   intent     to

distribute    methamphetamine,          21       U.S.C.   §§ 841(a)(1),          (b)(1)(C)

(2012), and possession of a firearm in furtherance of a drug

trafficking       crime,    18    U.S.C.     § 924(c)(1)(A)         (2012).          He   was

sentenced to twenty-four months for the drug offense and sixty

months, consecutive, for the firearm offense.                            He now appeals.

His attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), questioning the validity of the

guilty     plea    and      the     reasonableness           of    the     sentence       but

concluding    that    there       are   no    meritorious         issues       for   appeal.

Hernandez has filed a pro se brief raising additional issues.

We affirm.

            After careful review, we hold that the guilty plea was

knowing and voluntary.            Hernandez stated at the Fed. R. Crim. P.

11 hearing that he was thirty-five and not under the influence

of drugs or alcohol.              He said that he was completely satisfied

with his attorney’s services.                Hernandez admitted his guilt, and

he agreed that the summary of the offenses presented to the

court was accurate.               He affirmed that his plea was not the

result of threats or promises other than those contained in the

plea   agreement.           Finally,    the       district        court    substantially

complied with the requirements of Rule 11.

                                             2
            In his informal brief, Hernandez raises several Fourth

Amendment claims concerning the search of two residences and his

subsequent arrest.          His valid guilty plea waives his right to

contest such alleged antecedent nonjurisdictional defects.                               See

Tollett v. Henderson, 411 U.S. 258, 267 (1973).                              We will not

address Hernandez’s various claims of ineffective assistance of

counsel because ineffectiveness does not conclusively appear on

the face of the record.             See United States v. Benton, 523 F.3d

424, 435 (4th Cir. 2008).

            With        respect    to   sentencing,             the    court       properly

calculated       Hernandez’s       Guidelines          range,      considered      the    18

U.S.C.     § 3553(a)      (2012)     factors           and   the    arguments      of    the

parties, and provided a sufficiently individualized assessment

based on the facts of the case.                   We therefore conclude that the

sentence is procedurally reasonable.                         Additionally, given the

totality    of    the    circumstances,          the     sentence     is    substantively

reasonable.       See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

            Pursuant to Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                            Accordingly,

we affirm the district court’s judgment.                           This court requires

that   counsel     inform    Hernandez,          in     writing,      of   his   right    to

petition    the    Supreme    Court     of       the    United     States    for   further

review.      If Hernandez requests that a petition be filed, but

                                             3
counsel believes that such a petition would be frivolous, then

counsel   may   move   in     this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Hernandez.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                        4